UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6825


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAL REYES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00552-HEH-1; 3:08-cv-00269-HEH)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamal Reyes, Appellant Pro Se.    Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jamal Reyes seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the district court’s order denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion.                     The order is not appealable

unless      a    circuit       justice    or   judge      issues     a    certificate   of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard         by      demonstrating      that

reasonable        jurists        would    find      that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief        on     procedural        grounds,        the    prisoner     must

demonstrate        both     that    the    dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record    and    conclude    that

Reyes has not made the requisite showing.                         Accordingly, we deny

a    certificate       of      appealability       and    dismiss    the    appeal.      We

dispense        with   oral       argument     because       the     facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3